Motion for reavgument denied. Motion to go to the Court of Appeals granted. The following questions are certified: (1) Did the judgment of the French court (Respondents’ Exhibit “ A ”) and the proceedings of the appellant thereunder estop the appellant from claiming an interest in the American property of the testator under the French law of community ? (2) Is the appellant estopped by her petition, answer, account and stipulations, and the conduct of the proceedings in the Surrogate’s Court, from now claiming any interest in the American estate ? (3) Upon the entire record herein, can the French law of community apply to the matrimonial property rights of the testator and the appellant ? (4) Has the Appellate Division power upon this record to direct that an open commission issue to take testimony in France ?